                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                          Plaintiff,                                            8:19CR120

         vs.
                                                                                  ORDER
 GATRUOL POUL,

                          Defendant.


        This matter is before the court on defendant's Motion to Extend Pretrial Motion Deadline [25]. For
good cause shown, I find that the motion should be granted. The defendant will be given an approximate
14-day extension. Pretrial Motions shall be filed by July 24, 2019.


        IT IS ORDERED:
        1.       Defendant's Motion to Extend Pretrial Motion Deadline [25] is granted. Pretrial motions
shall be filed on or before July 24, 2019.
        2.       The ends of justice have been served by granting such motion and outweigh the interests
of the public and the defendant in a speedy trial. The additional time arising as a result of the granting of
the motion, i.e., the time between July 10, 2019 and July 24, 2019, shall be deemed excludable time in any
computation of time under the requirement of the Speedy Trial Act for the reason defendant's counsel
required additional time to adequately prepare the case, taking into consideration due diligence of counsel,
and the novelty and complexity of this case. The failure to grant additional time might result in a miscarriage
of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


        Dated this 11th day of July, 2019.

                                                           BY THE COURT:

                                                           s/ Michael D. Nelson
                                                           United States Magistrate Judge
